Per Curiam:
A majority of the justices being opposed to a reargument of the case, it is refused.
On March 14, 1887, the following opinion was filed:
Per Curiam:
It is proper to say that our action in refusing the motion for *456a reargument of this case was based solely upon what appears in the record of the court below, and not upon anything that has occurred since the trial in that court.
The ex parte affidavit of Dwight Mead, made since the judgment was affirmed, to the effect that, in his testimony on the trial, he' was mistaken' as to the time he met the prisoner in Harrisburg on the morning of his wife’s death, etc., was not considered, for the reason that it is not a part of the record that was before us for review.